                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                       at KNOXVILLE

MAURICE WHATLEY,                                      )
                                                      )
Plaintiff,                                            )
                                                      )             Case No. 3:19-cv-12
v.                                                    )
                                                      )             Judge Mattice
INTERNAL REVENUE SERVICE,                             )             Magistrate Judge Poplin
                                                      )
Defendant.                                            )

                                                 ORDER

        On January 22, 2019, United States Magistrate Judge Debra C. Poplin filed a

Report and Recommendation (Doc. 3) pursuant to 28 U.S.C. § 636 and the Rules of this

Court. The Magistrate Judge granted Plaintiff’s Application to Proceed In Forma

Pauperis (Doc. 1) and directed the Clerk to file the Complaint without prepayment of costs

or fees. (Doc. 3 at 5). The Magistrate Judge recommends, however, that this Court dismiss

the Complaint without prejudice due to lack of jurisdiction.

        Plaintiff has not filed an objection to the Report and Recommendation.1 The Court

has nonetheless reviewed the Report and Recommendation, as well as the record, and

agrees with Magistrate Judge Poplin’s well-reasoned conclusions. Accordingly, the Court

ACCEPTS and ADOPTS Magistrate Judge Poplin’s findings of fact and conclusions of

law as set forth in the Report and Recommendation (Doc. 3). The Complaint (Doc. 2) is

DISMISSED without prejudice for lack of jurisdiction.




1 Magistrate Judge Poplin advised that the parties had 14 days in which to object to the Report and
Recommendation and that failure to do so would waive any right to appeal. (Doc. 3 at 5 n.3); see Fed. R.
Civ. P. 72(b)(2); see also Thomas v. Arn, 474 U.S. 140, 148-51 (1985) (“It does not appear that Congress
intended to require district court review of a magistrate judge’s factual or legal conclusions, under a de novo
or any other standard, when neither party objects to those findings.”).
SO ORDERED this 11th day of February, 2019.



                                       /s/ Harry S. Mattice, Jr._____
                                       HARRY S. MATTICE, JR.
                                    UNITED STATES DISTRICT JUDGE




                                2
